Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           

Specification
The ABSTRACT language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  
In this case the phrases “The present invention …” & “relatively simple” & “can easily realize” should be removed.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 108651016, cited by Applicant).

It should be noted that the recitation “adjustable," "so that … can move" is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed 

1. A threshing device with two-way pull wires and adjustable threshing clearance, 
comprising a tensioning mechanism (figs 5, 7), and 
several grid bars (4) in clearance fit with side plates (3), 
wherein, the tensioning mechanism is mounted on the several grid bars (figs 5, 7), so that the grid bars can move in radial and tangential directions in the clearance (as shown/taught in fig 3, the bars capable of moving in two axial, radial & tangential, directions with respect to the side plates and/or the threshing device).

10. A combined harvester (taught below) comprising the threshing device with two-way pull wires and adjustable threshing clearance according claim 1.

“The invention claims a corn combine harvester threshing and separating technical field, specifically a grid distance of self-regulating corn threshing concave.”




Allowable Subject Matter
	Claim(s) 2-9 is/are objected to as being dependent upon a rejected base claim, but would be 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Anderson (1449645) teaches, in pg. 2, ln 78-102, the tilt angles / gap spacing of the grid bars / teeth (10) can be adjusted for various crop conditions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671